Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered March 2, 2007, which, to the extent appealed from as limited by the brief, after a nonjury trial, dismissed the cause of action for disparate pay based on race, unanimously affirmed, without costs.
Plaintiff failed to meet her initial burden of establishing prima facie that she, an African-American, received a lower salary than that of similarly situated midwives under circumstances giving rise to an inference of race discrimination (see Forrest v Jewish Guild for the Blind, 3 NY3d 295, 305 [2004]). In any event, defendant introduced evidence of legitimate reasons for its salary determinations, and plaintiff failed to prove that those reasons were false and that discrimination was the real reason (see id.). The evidence established that defendant’s hiring of new midwives at higher rates of pay while not increasing plaintiffs salary was prompted by short-staffing, a wage freeze for on-staff midwives, and the salary demands of prospective new hires; that, in order to increase salaries notwithstanding the freeze, defendant revised the job description to include night and weekend work and work at a satellite clinic; and that when the new job description was offered to the on-staff midwives, plaintiff accepted the offer and received a substantial increase in salary.
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Lippman, P.J., Tom, Andrias and Saxe, JJ.